Citation Nr: 1722573	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  11-26 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for low back disability prior to May 20, 2009, in excess of 20 percent from May 20, 2009 to February 9, 2016, and in excess of 40 percent since February 9, 2016.

2.  Entitlement to a rating in excess of 10 percent for a right knee disability.

3.  Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from October 1979 to June 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Regarding the Veteran's low back disability, the January 2008 rating decision granted service connection for the condition and assigned a 10 percent rating.  The Veteran appealed the rating assigned.  In September 2011, the RO subsequently increased the low back disability rating to 20 percent, effective May 20, 2009.  A December 2016 rating decision increased the Veteran's rating for his low back disability from 20 percent to 40 percent, effective February 9, 2016.  The Veteran has not indicated that he is satisfied with the disability evaluations assigned and the issue remains on appeal.  

As to the other issue on appeal, the June 2013 rating decision denied a rating in excess of 10 percent for a service-connected right knee disability.  The Board notes that the Veteran has undergone three right knee surgeries since he was first service connected for this disability in 2005, and he has been assigned temporary total ratings under 38 C.F.R. § 4.30 during the three periods of convalescence following those surgeries.  Other than the temporary total ratings assigned, the Veteran's right knee has otherwise been rated as 10 percent disabling.

The Board previously remanded the case in October 2015 for further development.  The matter is again before the Board.  Also before the Board in October 2015 was a claim of entitlement to service connection for residuals of a hernia.  Service connection for left inguinal hernia was granted in December 2016.  The issue is no longer on appeal.  

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence indicates that the Veteran has not been working full-time and has had interruptions in work due to service-connected disabilities.  Therefore, a claim for TDIU is inferred.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran is claiming entitlement to a rating in excess of 10 percent for residuals of a post-op right knee medial meniscus tear.  He is also claiming entitlement to a rating in excess of 10 percent prior to May 20, 2009, in excess of 20 percent from May 20, 2009 to February 9, 2016, and in excess of 40 percent from February 9, 2016 for degenerative arthritis, degenerative disc disease and lumbar spondylosis.  The Veteran contends that the symptomatology for his right knee and back disabilities is more severe than reflected by the disability ratings that have been assigned. 

Pursuant to an October 2015 Board remand, the Veteran was afforded VA examinations to evaluate his right knee and back disabilities.  Unfortunately, the examination reports are deficient for ratings purposes.  Subsequent to the VA examination, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

While active range of motion of the right knee and back were reported, there is no indication that passive range of motion and nonweight-bearing range of motion was evaluated.  Further, full range of motion testing was not conducted for the Veteran's opposite undamaged joint; the left knee.  Therefore, a remand is necessary so that the Veteran may be afforded a new VA examination which include these required findings. 

Additionally, as noted above, the Board finds that a claim for TDIU has been reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, in a January 2015 VA treatment record, the Veteran stated he was not sure if he could physically or mentally handle work.  Recounting his previous employment, the Veteran stated his job as a warehouse worker was too physically painful and he encountered physical restrictions due to back issues when working as a mental health technician.  A July 2015 VA Vocational Assessment noted that the Veteran had lumbar pain restrictions and knee issues.  The Veteran's treatment records contain multiple references to periods of lengthy absences and unemployment.  See November 2005 VA Treatment Record (indicating he was unemployed); August 2008 VA Treatment Record (indicating his knee gave out and he was not working every week); November 2007 VA Treatment Record (indicating he was missing work due to back spasms); December 2008 VA Treatment Record (indicating he was not working every week); and January 2015 to October 2015 VA Treatment Records (indicating he was unemployed).  In light of the foregoing, the Board will remand the inferred claim for additional evidentiary development. 

Finally, a May 2006 Exertional Impairment Questionnaire suggests that the Veteran may have applied for Social Security Administration (SSA) disability benefits.  In light of 38 C.F.R. § 3.159 (c)(2), VA has a duty to make the necessary efforts to obtain any outstanding records from Social Security.  Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir. 2010).  As such, a remand is necessary in order to obtain any determination pertinent to any claim for SSA benefits, if made, as well as any medical records relied upon concerning that claim.

While on remand, updated treatment records must be obtained to the extent possible.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Send the Veteran a VA Form 21-8940, a Veteran's Application for Increased Compensation Based on Unemployability.  Request that the Veteran submit all information necessary to demonstrate that he is incapable of obtaining and maintaining substantially gainful employment to include work history and salary information.

3.  Next, Contact the SSA and obtain any administrative decisions and all medical records used in adjudicating any award of disability benefits, if made. 

4.  The Veteran should be scheduled for a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's service-connected right knee and back disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  Full range of motion measurements should be conducted for the opposite undamaged joint, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

5.  The RO or the AMC should arrange for the Veteran to be scheduled for VA examinations by an examiner or examiners with sufficient expertise to ascertain the current severity and manifestations of his service connected disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner or examiners, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner or examiners provides all information required for rating purposes.  The examiner or examiners should comment on the effect of the Veteran's service connected disabilities and his ability to obtain and to maintain gainful employment.

6.  After completing the above, the RO should readjudicate the Veteran's claims based on the entirety of the evidence.  If any benefit sought remains denied, the RO should furnish the Veteran and his representative a Supplemental Statement Of the Case (SSOC) and return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


